Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie Sutherland appeals the district court’s order granting summary judgment to the Commissioner and upholding the *288denial of disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sutherland v. Commissioner, No. 4:08-cv00006-jlk-bwc, 2009 WL 331263 (W.D.Va. Feb. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.